Citation Nr: 1034764	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-21 491	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 22, 2008, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to service 
connection for degenerative arthritis of the lumbar spine, should 
be revised or reversed on the basis of clear and unmistakable 
error (CUE).

2.  Whether an October 22, 2008, decision of the Board, which 
denied entitlement to service connection for degenerative 
arthritis of the shoulders, should be revised or reversed on the 
basis of CUE.

3.  Whether an October 22, 2008, decision of the Board, which 
denied entitlement to service connection for degenerative 
arthritis of the knees, should be revised or reversed on the 
basis of CUE.

4.  Whether an October 22, 2008, decision of the Board, which 
denied entitlement to service connection for degenerative 
arthritis of the ankles, should be revised or reversed on the 
basis of CUE.

5.  Whether an October 22, 2008, decision of the Board, which 
denied an effective date earlier than December 1, 1998, for the 
grant of service connection for post-traumatic stress disorder 
(PTSD), should be revised or reversed on the basis of CUE.

6.  Whether an October 22, 2008, decision of the Board, which 
denied an effective date earlier than December 1, 1998, for the 
grant of service connection for hearing loss of the right ear, 
should be revised or reversed on the basis of CUE.

7.  Whether an October 22, 2008, decision of the Board, which 
denied an effective date earlier than May 25, 2000, for the grant 
of service connection for tinnitus, should be revised or reversed 
on the basis of CUE.

8.  Whether an October 22, 2008, decision of the Board, which 
denied an effective date earlier than October 29, 2001, for the 
grant of service connection for diabetes mellitus, should be 
revised or reversed on the basis of CUE.

9.  Whether an October 22, 2008, decision of the Board, which 
denied an effective date earlier than October 29, 2001, for the 
grant of service connection for peripheral neuropathy of all four 
extremities, should be revised or reversed on the basis of CUE.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran, the moving party, had active service from August 
1963 to October 1964.  He filed a June 2009 statement which has 
been accepted as a motion to revise or reverse, based on CUE, an 
October 22, 2008, Board decision


FINDINGS OF FACT

1.  In an October 22, 2008, decision, the Board denied service 
connection for degenerative arthritis of the lumbar spine, 
shoulders, knees, and ankles; an effective date earlier than 
December 1, 1998, for the grant of service connection for PTSD 
and hearing loss of the right ear; an effective date earlier than 
May 25, 2000, for the grant of service connection for tinnitus; 
and an effective date earlier than October 29, 2001, for the 
grant of service connection for diabetes mellitus and peripheral 
neuropathy of all four extremities.

2.  The record does not reveal any kind of error of fact or law 
in the Board's October 22, 2008, decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result would 
have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of an October 22, 2008, 
decision of the Board which denied entitlement to service 
connection for degenerative arthritis of the lumbar spine based 
on CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-11 (2009).

2.  The criteria for revision or reversal of an October 22, 2008, 
decision of the Board which denied entitlement to service 
connection for degenerative arthritis of the shoulders based on 
CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-11 (2009).

3.  The criteria for revision or reversal of an October 22, 2008, 
decision of the Board which denied entitlement to service 
connection for degenerative arthritis of the knees based on CUE 
have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-11 (2009).

4.  The criteria for revision or reversal of an October 22, 2008, 
decision of the Board which denied entitlement to service 
connection for degenerative arthritis of the ankles based on CUE 
have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-11 (2009).

5.  The criteria for revision or reversal of an October 22, 2008, 
decision of the Board which denied entitlement to an effective 
date earlier than December 1, 1998, for the grant of service 
connection for PTSD based on CUE have not been met.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-11 (2009).

6.  The criteria for revision or reversal of an October 22, 2008, 
decision of the Board which denied entitlement to an effective 
date earlier than December 1, 1998, for the grant of service 
connection for hearing loss of the right ear based on CUE have 
not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-11 (2009).

7.  Because the pleading requirements for a motion for revision 
or reversal of the October 22, 2008, decision of the Board, which 
denied entitlement to an effective date earlier than May 25, 
2000, for the grant of service connection for tinnitus based on 
CUE have not been met, the motion must be dismissed without 
prejudice to refiling.  38 C.F.R. § 20.1404(b) (2009).

8.  Because the pleading requirements for a motion for revision 
or reversal of the October 22, 2008, decision of the Board, which 
denied entitlement to an effective date earlier than October 29, 
2001, for the grant of service connection for diabetes mellitus 
based on CUE have not been met, the motion must be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2009).

9.  Because the pleading requirements for a motion for revision 
of the October 22, 2008, decision of the Board, which denied 
entitlement to an effective date earlier than October 29, 2001, 
for the grant of service connection for peripheral neuropathy of 
all four extremities based on CUE have not been met, the motion 
must be dismissed without prejudice to refiling.  38 C.F.R. § 
20.1404(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous determinations of the Board that are final and binding 
will be accepted as correct in the absence of CUE.  A final Board 
decision may be revised or reversed on the grounds of CUE by the 
Board on its own motion or upon request of a moving party at any 
time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 
7111(a), (c).  

Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the result 
would have been different but for the alleged error.  38 C.F.R. § 
20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 3 
Vet. App. 310 (1992).

CUE is a very specific and rare kind of 'error.''  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993).  A claimant must plead CUE with sufficient 
particularity.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling. 38 C.F.R. § 20.1404(b).  

Only if this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See Phillips 
v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE 
due to pleading deficiency and denial of CUE on merits); Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), off's sub nom., 
Andre v. Principe, 301 F.3d 1354 (Fed. Cir. 2002).  A 
disagreement with how facts were evaluated is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The rule regarding constructive possession of VA evidence under 
Bell v. Derwinski, 2 Vet. App. 611 (1992), is for application in 
this case.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Evidence that VA records that were not actually of record at the 
time of the decision at issue may be considered for purposes of 
CUE.

Medical personnel are not adjudicators, and as such cannot commit 
CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); Shockley 
v. West, 11 Vet. App. 208 (1998).  A failure in the duty to 
assist does not establish CUE.  A purported failure in the duty 
to assist cannot give rise to CUE, nor does it result in "grave 
procedural error" to vitiate the finality of a prior, final 
decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

CUE in Service Connection Claims 

In an October 22, 2008, decision, the Board denied service 
connection for degenerative arthritis of the lumbar spine, 
shoulders, knees, and ankles.  

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran regarding his service connection claims 
for degenerative arthritis of the lumbar spine, shoulders, knees, 
and ankles allege CUE with the requisite specificity.  See Andre, 
supra.  Accordingly, the Board will proceed to consider the 
merits of these claims of CUE.

The appellant alleges that VA is still classifying the orthopedic 
disabilities at issue as degenerative arthritis instead of 
osteoarthritis, and that medical personnel are misdiagnosing 
traumatic arthritis as degenerative arthritis.  He notes that 
degenerative arthritis is a condition caused by aging and his 
orthopedic disabilities should be diagnosed as osteoarthritis as 
they were caused by his inservice trauma.  

He also contends that, as a combat Veteran under 38 U.S.C.A. 
§ 1154, his accounts of combat injuries must be believed.  He 
contends that he sustained these injuries during the massive 
explosions he was subjected to in combat.  The Veteran maintains 
that the explosion almost severed his spine and almost rendered 
him paralyzed.  He also stated that, being a medic, he medicated 
himself, and did not report these problems to service medical 
personnel, except that he sought treatment for a shoulder bruise. 

While it can be argued that the Board could have made a different 
decision based on the facts, these arguments are a disagreement 
with how the Board evaluated the facts, and does not establish 
that the decision the Board made was "undebatably erroneous."  

As noted by the Veteran, there were items of evidence favorable 
to his claim, i.e., that he had orthopedic disabilities which 
were caused by service.  In an August 2005 statement, his VA 
psychiatrist stated that the Veteran's spinal osteoarthritis was 
very likely associated with blast injuries he received in 
Vietnam; however, there were also items of evidence which were 
unfavorable his claim.  

In a December 2007 VA joints examination, a VA physician reviewed 
the Veteran's claims file and opined that it was less likely as 
not that degenerative joint disease of the shoulders, lumbar 
spine, knees and ankles were the result of service, including the 
Veteran's reported injury from in-service explosions in Vietnam.  
The examiner stated that it was most likely related to the aging 
process and genetic predisposition, and there was no evidence of 
the onset or aggravation beyond the normal progression of a 
chronic joint or spinal condition in service.

Although the Veteran has also stated that his medical records, 
particularly X-ray studies, contained in the claims file will 
demonstrate that he suffered from musculoskeletal injuries, 
especially his spinal injuries, which should have already caused 
him paralysis and death; these records, however, show nothing 
more than minor degenerative joint disease and minor 
symptomatology.  

For example, X-ray studies of the left shoulder, dated in April 
1985 and August 1991, right shoulder dated in September 1991; 
bilateral knees dated in May 1987 and September 1990, bilateral 
ankles, dated in July 1987 and September 1990, were all normal.  
An August 1990 lumbar spine X-ray noted minimal lipping of L4, 
with no recent fracture or acute boney pathology.  A 
comprehensive Veteran's spine and joints examination conducted in 
December 2007 found normal strength, range of motion and deep 
tendon reflexes  

In addition, the Veteran submitted a VA progress note dated in 
July 2010, in which a VA physician stated it was possible that 
the Veteran's neck, and bilateral shoulder, knee, and ankle 
conditions were sustained on active duty.  This opinion was 
rendered after the Board's October 22, 2008, decision.  A 
determination that there was CUE must be based on the record that 
existed at the time of the prior adjudication in question.  

Therefore, the Board's conclusions that the Veteran's 
degenerative arthritis of the lumbar spine, shoulders, knees, and 
ankles were not incurred in service were not "undebatably" 
erroneous, even when the provisions of 38 U.S.C.A. § 1154 are 
considered, but were, rather, a reasonable application of the 
known facts to the law applicable at that time.  Therefore, these 
CUE claims are denied.

CUE in Earlier Effective Date Claims

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran regarding his an effective date earlier 
than December 1, 1998, for the grant of service connection for 
PTSD and hearing loss of the right ear allege CUE with the 
requisite specificity.  Accordingly, the Board will proceed to 
consider the merits of these claims of CUE.  

The effective date of an award based on a claim reopened after 
final adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action indicating intent to apply for one or 
more benefits under the laws administered by VA, from a veteran 
or his representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  

If received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of receipt of 
the informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
reopening will be accepted as a claim. 38 C.F.R. § 3.155.

In August 1992, the RO denied the petition to reopen the claim 
for PTSD and hearing loss of the right ear; the Veteran was 
informed of his procedural and appellate rights in a letter dated 
in September 1992; and he did not file a timely appeal.  In 
August 1994, the RO denied the petition to reopen the claim for 
PTSD; the Veteran was informed of his procedural and appellate 
rights in a letter later that month; and he did not file a timely 
appeal.  

In December 1998, the Veteran again petitioned the RO to reopen 
his claim for service connection for PTSD and hearing loss of the 
right ear; the claims were reopened; and he was granted service 
connection for the disabilities, effective December 1, 1998.  

These facts are correctly reported in the "Reasons and Bases" 
and "Findings of Fact" sections of the Board's October 22, 
2008, decision.  The "Reasons and Bases" section correctly 
stated there was of record no communication from the Veteran 
which could serve as a claim from August 9, 1994, the date of the 
last final denial of the PTSD claim, or from August 24, 1992, the 
date of the last final denial of the hearing loss of the right 
ear claim, to November 30, 1998.  

However, regarding the hearing loss of the right ear claim, in 
the "Findings of Fact" section the Board incorrectly found that 
there is no communication from the Veteran or his representative 
from August 9, 1994, to November 30, 1998, that constitutes an 
informal claim to reopen the claim for service connection for 
hearing loss of the right ear.  The finding should have stated 
that there is no communication from the Veteran or his 
representative from August 24, 1992, to November 30, 1998, that 
constitutes an informal claim to reopen the claim for service 
connection for hearing loss of the right ear.  

The Veteran has presented arguments that he has submitted 
informal claims for hearing loss of the right ear in 1992 and 
1994.  Thus, he was not prejudiced by the incorrect finding.  The 
Board finds that that this incorrect finding is inconsequential 
and constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 38 C.F.R. § 
20.1102 (error or defect in decision by Board "which does not 
affect the merits of the issue or substantive right of the 
appellant will be considered harmless and not a basis for 
vacating or reversing such decision").

The Veteran claims that the Board committed CUE in the prior 
decision.  He contends that four letters from Senator Lloyd 
Bentsen sent to the Houston, Texas, Regional Office between 1992 
and 1994 requesting additional information on his behalf 
constituted an informal claim of service connection for PTSD and 
hearing loss of the right ear.  Therefore, he should be granted 
an effective date earlier than December 1, 1998, for these 
benefits.  

The Veteran recently submitted copies of two letters dated in May 
1992 and June 1992 that Senator Bentsen sent to the RO.  The 
claims file contains the original letters.  However, the claims 
file does not contain any other letters from Senator Bentsen sent 
between 1992 and 1994.  As the May 1992 and June 1992 letters 
were sent prior to the unappealed August 1992 rating decision 
denying service connection for these claims, they can not 
constitute informal claims for these benefits.  

Thus, there is no evidence of a formal or informal claim for 
service connection for hearing loss of the right ear or PTSD that 
was unadjudicated prior to the adjudication of the claim filed on 
December 1, 1998.  Consequently, there is no evidence upon which 
to conclude that the Veteran's actual date of claim for service 
connection was earlier than December 1, 1998.  

The Veteran also essentially contends that he is entitled to an 
earlier effective date based on the Caregivers and Veterans 
Omnibus Health Services Act of 2010 which simplified the process 
for a veteran to claim service connection for PTSD.  This 
legislation was enacted after the Board's October 22, 2008, 
decision.  A determination that there was CUE must be based on 
the law that existed at the time of the prior adjudication in 
question.  

For the foregoing reasons, the Board decision which denied an 
effective date earlier than December 1, 1998, for the grant of 
service connection for PTSD and hearing loss of the right ear was 
reasonably supported by the evidence of record and correctly 
applied the laws and regulations then in effect such that the 
decision made was not clearly and unmistakably erroneous and 
revision or reversal is not warranted.  Therefore, the Veteran's 
CUE claims are denied.

Regarding the entitlement to an earlier effective date for the 
grant of service connection for tinnitus, diabetes mellitus, and 
peripheral neuropathy, the moving party has failed to comply with 
the pleading requirements set forth in 38 C.F.R. § 20.1404(b), 
these CUE motions must be dismissed without prejudice.  

This disposition is more favorable to the moving party than a 
denial on the merits would be, as the moving party is free at any 
time to resubmit a CUE motion with respect to these issues, since 
a dismissal without prejudice does not preclude such a refiling.  
See Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Simmons v. 
Principi, 17 Vet. App. 104, 111-15 (2003) (in asserting CUE, 
where the claimant fails simply in the pleading rather than on 
the merits, the appropriate decision is to dismiss the claim 
without prejudice to refilling rather than to deny).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
contemplates VA's notice and duty to assist obligations in the 
context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but 
rather is a collateral attack on a final decision.  Thus, the 
provisions of the VCAA are not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).


ORDER

The motion for revision or reversal of the October 22, 2008, 
Board decision which denied service connection for degenerative 
arthritis of the lumbar spine based on CUE is denied.

The motion for revision or reversal of the October 22, 2008, 
Board decision which denied service connection for degenerative 
arthritis of the shoulders based on CUE is denied.

The motion for revision of the October 22, 2008, Board decision 
which denied service connection for degenerative arthritis of the 
knees based on CUE is denied.

The motion for revision or reversal of the October 22, 2008, 
Board decision which denied service connection for degenerative 
arthritis of the ankles based on CUE is denied.

The motion for revision or reversal of the October 22, 2008, 
Board decision which denied an effective date earlier than 
December 1, 1998, for the grant of service connection for PTSD 
based on CUE is denied.

The motion for revision or reversal of the October 22, 2008, 
Board decision which denied an effective date earlier than 
December 1, 1998, for the grant of service connection for hearing 
loss of the right ear based on CUE is denied.

The motion for revision or reversal of the October 22, 2008, 
Board decision which denied an effective date earlier than May 
25, 2000, for the grant of service connection for tinnitus based 
on CUE is dismissed without prejudice to refiling.

The motion for revision or reversal of the October 22, 2008, 
Board decision which denied an effective date earlier than 
October 29, 2001, for the grant of service connection for 
diabetes mellitus based on CUE is dismissed without prejudice to 
refiling.

The motion for revision or reversal of the October 22, 2008, 
Board decision which denied an effective date earlier than 
October 29, 2001, for the grant of service connection for 
peripheral neuropathy of all four extremities based on CUE is 
dismissed without prejudice to refiling.



                       
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



